Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 3-7 and 9-12 in the reply filed on 6-23-22 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the article by G. W. McCarty et al (“Inhibition of Nitrification in Soil by Acetylenic Compounds”). McCarty et al disclose a process for inhibiting nitrification in soil by applying acetylenic compounds such as 2-ethynylpyridine to the soil. (See the Abstract and Table 2.) The difference between the process disclosed by McCarty et al, and that recited in applicant’s claims 1, 2 and 8-10, is that McCarty et al do not disclose that the compound to be applied to the soil to inhibit nitrification should be 2, 5-diethynylpyridine. It would be obvious to modify the process of McCarty et al by applying 2, 5-diethyynylpyridine, as opposed to 2-ethynylpyridine, to the soil. One of ordinary skill in the art would be motivated to do so, since McCarty et al specifically disclose 2-ethynylpyridine as a nitrification inhibitor, and one would expect with a reasonable degree of success that 2, 5-diethynylpyridine would also function as a nitrification inhibitor, since 2,5-diethynylpyridine differs from 2-ethynylpyridine only in the number of ethynyl groups, and McCarty et al suggest in the Abstract that acetylene (ethyne) is a potent inhibitor of nitrification in soil. It would be a matter of routine experimentation to determine which substituted acetylenes would function as nitrification inhibitors in the process of McCarty et al. Regarding claim 10, it would be within the level of skill of one of ordinary skill in the art to determine a suitable dosage rate for the nitrification inhibitors disclosed by McCarty et al.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty et al as applied to claim 2 above, and further in view of Hocking et al (US 11,124,462). It would be further obvious from Hocking et al to apply the nitrification inhibitors of McCarty et al with  water or a solid fertilizer such as urea. One of ordinary skill in the art would be motivated to do so, since Hocking et al disclose at col. 2, lines 58-62 that nitrification inhibitors can be used with a fertilizer (e.g., incorporated into a urea-containing fertilizer). It would also be obvious to employ manure as such solid carrier, since manure is conventionally used as a solid fertilizer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to whether the recitation of “a method of providing nitrification inhibition” would require nitrification inhibition in the treated media, since this limitation is recited in the preamble and is tantamount to a nominal recitation of an intended result of the process. Also in claim 1, the recitation of “selected from…or” is improper Markush or alternative terminology. In claim 2, it is indefinite as to whether the compound which is manufactured is required to be the same compound which is used in step a). In claims 9-12, the word “substantially” renders the scope of the claims vague and indefinite, since it is indefinite as to whether this term would be tantamount to - - about - -.
This application apparently discloses allowable subject matter (i.e., regarding claims 11 and 12).
The following is a statement of reasons for the indication of allowable subject matter: The article by G. W. McCarty et al (“Inhibition of Nitrification in Soil by Acetylenic Compounds”). discloses a process for inhibiting nitrification in soil by applying acetylenic compounds such as 2-ethynylpyridine to the soil. (See the Abstract and Table 2.) McCarty et al also suggest in the Abstract that acetylene (ethyne) is a potent inhibitor of nitrification in soil.  However there is no teaching, disclosure or suggestion in McCarty et al to employ any of the compounds as recited in applicant’s claims 11 and 12 as the nitrification inhibitor, and it would require undue experimentation for one to determine that such compounds would be useful as nitrification inhibitors. Accordingly claims 11 and 12 are not rejected over the article by McCarty et al.
The article by Sharma et al is made of record for disclosing pyrazoles as nitrification regulators.
The other references are made of record for disclosing various nitrification inhibitors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736